             Case 1:20-cv-00681-RDB Document 29 Filed 07/12/21 Page 1 of 22



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND

ANDRE L. WATKINS,                                        *

         Plaintiff,                                      *
                                                                            Civil Action No. RDB-20-0681
         v.                                              *

UNITED NEEDS & ABILITIES,                                *
INC.,
                                                         *
         Defendant.

*        *         *        *         *      *  *   *    *   *                                 *        *         *
                                          MEMORANDUM OPINION

         Plaintiff Andre L. Watkins (“Watkins” or “Plaintiff”) brought this action against

Defendant United Needs & Abilities Inc. (“UNA” or “Defendant”) alleging violations of the

Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”), the Maryland Wage and Hour

Law, Md. Code Ann., Lab. & Empl. § 3-401, et seq. (“MWHL”), and the Maryland Wage

Payment and Collection Law, Md. Code Ann., Lab. & Empl. § 3-501, et seq. (“MWPCL”). 1

Presently pending is the Defendant’s Motion for Summary Judgment (ECF No. 24). The

parties’ submissions have been reviewed, and no hearing is necessary. See Local Rule 105.6

(D. Md. 2021). For the reasons that follow, the Defendant’s Motion for Summary Judgment

(ECF No. 24) is GRANTED. The Plaintiff’s federal and state law claims fail as a matter of

law as his time spent “waiting to be engaged,” or alternatively “sleep time,” is not compensable

under either federal or state law.

                                                 BACKGROUND


1This Court has federal question jurisdiction over the Plaintiff’s FLSA claim pursuant to 28 U.S.C. § 1331 and will exercise
supplemental jurisdiction over the remaining state law claims pursuant to 28 U.S.C. § 1367.

                                                             1
        Case 1:20-cv-00681-RDB Document 29 Filed 07/12/21 Page 2 of 22



       In ruling on the pending motion for summary judgment, the Court reviews the facts

and all reasonable inferences in the light most favorable to the nonmoving party. Scott v. Harris,

550 U.S. 372, 378 (2007); see also Hardwick ex rel. Hardwick v. Heyward, 711 F.3d 426, 433 (4th

Cir. 2013). Defendant UNA is a designated 501(c)(3) charitable organization which serves

individuals with developmental disabilities in all nine counties of Maryland’s Eastern Shore.

(ECF No. 24-1 at 1.) UNA provides residential, financial, vocational, educational, and

recreational assistance to disabled individuals. (Id.) Around February 13, 2017, Plaintiff

Watkins, a resident of Dorchester County, Maryland, was hired by Defendant UNA to work

as a Residential Aide for the facility located at 104 Coulbourn Mill Road in Salisbury, Wicomico

County, Maryland. (ECF No. 1 ¶¶ 1, 9; Dep. Andre Watkins, ECF No. 24-2 at 10.) This was

not Watkins’ first job in the residential care industry: Watkins had six years of experience

working for a similar organization, Delmarva Community Services, where he was employed

from 2005 to 2008 and again from 2013 to 2016. (ECF No. 24-2 at 17:19-18:6.)

        During his first week with UNA, Watkins attended an orientation program during

which he asserts he received a copy of the UNA employee handbook. (Id. at 12:19-22.) During

that orientation, Watkins admits that he did not inquire about any particular policies and was

not assigned to any specific shifts or work. (Id. at 12:9-14, 12:20.) When Watkins was hired,

he understood that he would be paid at an hourly rate of $11.00 per hour and that he would

receive paychecks every second Friday of each two-week pay period. (Id. at 10:7-12, 15:2-5.)

       On or about May 15, 2017, Watkins was promoted to “House Manager” at the

Coulbourn Mill facility, and his pay was increased to $12.29 per hour. (Id. at 10:7-12.) The

Coulbourn Mill facility was a single-family house, which for most of the time Watkins worked


                                                2
        Case 1:20-cv-00681-RDB Document 29 Filed 07/12/21 Page 3 of 22



there had two residents: Louis and Jack. (Id. at 53:6-11, 56:2-7.) Louis was reportedly more

independent, but Jack required assistance with nearly all daily activities. (Id. at 78:19-79:1,

80:13-81:6.) Watkins worked primarily with Louis, but overall care of the two clients from

Monday to Friday was provided by Watkins and two other staff members: Daniel Coles

(“Coles”) and Mark Savage (“Savage”). (Id. at 56:9-12; 57:13-14; 63:18-64:2.)

       As House Manager, Watkins was scheduled for 39 hours of work each week. (Id. at

31:17-32:9.) Each week Watkins would begin working at 4:00 p.m. Monday afternoon. (Id. at

31:19-20.) At that time, Watkins would arrive at the facility and clock-in using a pass code

entered via telephone call to a 1-800 number. (Id. at 59:21-60:5.) When he was done for the

night around 11:00 p.m., he would clock out by calling the same number. (Id. at 31:19-20.) At

that time, Savage, the designated “awake overnight” staff member, would clock in. (Id. at

57:13-14, 63:18-64:2.)

       During the overnight period, Watkins could not leave the facility. (ECF No. 1 ¶ 11.)

He was provided with a private bedroom with a television and cable and a separate private

bathroom. (ECF No. 24-2 at 64:19-65:14.) Between the hours of 11:00 p.m. and 6:00 a.m.,

Watkins was free to sleep, watch TV, play video games, shower, talk on the phone, attend to

personal activities, and fix his own meals. (Id. at 66:4-67:3.) At 6:00 a.m. Tuesday morning,

Watkins would clock back in and clock out again at 8:30 a.m., and he would then repeat

roughly the same pattern starting at 4:00 p.m. Tuesday afternoon through Friday morning. (Id.

at 61:21-13.) On Fridays, Watkins worked from 6:00 a.m. to 8:30 a.m., and once he clocked

out at 8:30 a.m., he would be done with work until Monday and was free to leave the premises

until his Monday shift began. (Id. at 32:6-9.)


                                                 3
        Case 1:20-cv-00681-RDB Document 29 Filed 07/12/21 Page 4 of 22



       Watkins was aware that as House Manager, he would be required to remain at the

Coulbourn Mill house overnight four nights a week. (Id. at 64:3-15; ECF No. 1 ¶ 11.) He was

also advised that he would not be paid for the hours between 11:00 p.m. and when he began

his shift the next morning. (ECF No. 1 ¶ 11.) This was mostly true with some rare exceptions:

if his primary client, Louis, needed assistance during the night, Savage would allegedly wake

Watkins if he could not handle an overnight problem on his own. (Savage Affidavit, ECF No.

25-3 ¶ 15.) Watkins was informed that he could be paid for this time worked during the night.

(Dep. Ronald Thorpe, ECF No. 24-3 at 45:9-16.) Watkins’ supervisor from February 2018 to

May 2019, Ronald Thorpe, explained:

       [Watkins] was told that he could get paid for that. So if he worked with Louis
       for an hour he could get paid for an hour, but he would have to punch in and
       punch out. But if he didn’t have to work with Louis, and Louis didn’t wake up
       or anything, he was punching back in, I believe 6 a.m. in the morning, helping
       get Louis together and get him ready for the next day.

(Id. at 45:9-16.) In twenty-seven of the fifty-nine two-week payroll periods falling between

February 24, 2017 and May 31, 2019, Watkins received some amounts of overtime pay. (ECF

No. 24-6.) Time keeping records show that Watkins was earning some amount of overtime

pay during the overnight shift approximately 15% of the time. (ECF No. 28-1.) However, it

remains undisputed that Watkins was not generally compensated for his free time and sleeping

time during the Monday to Friday workweek.

       In April of 2019, Watkins traveled with Louis and other UNA staff members and

clients on a five-day group trip to North Carolina. (ECF No. 24-2 at 34:22-35:8.) According

to Watkins, he was asked to accompany Louis on this trip by his director Whitney Tilghman




                                             4
           Case 1:20-cv-00681-RDB Document 29 Filed 07/12/21 Page 5 of 22



(“Tilghman”). 2 (Id. at 36:22-37:20.) While on the trip, Watkins was tasked with ensuring that

Louis received his medications and participated in trip activities. (Id.) He claims that he was

not told how he would be compensated for this trip prior to his arrival in North Carolina. (Id.

at 45:17-47:6.)

         Upon his arrival in North Carolina, Watkins alleges that the was told to read and sign

a form related to his compensation for the trip. (Id. at 39:3-13.) The form included a statement

and a space for his signature. (ECF No. 25-4.) The statement read:

         I have freely volunteered to participate in the United Needs & Abilities’ Outer
         Banks trip from Monday, April 8 through Friday April 12, 2019. During the
         trip, I will work as needed to ensure that I will receive free meals, lodging, and
         amenities during the trip and that I will have the opportunity for free time as
         well. Because this trip is a work experience and a personal benefit to me, I agree
         that I will receive 40 hours of regular pay and no overtime pay for the trip.

(Id.) Watkins signed the form without asking any questions or raising any concerns. (ECF

No. 24-2 at 45:17-47:6.) During the trip, Watkins participated in the group activities including

shopping, shooting pool, and playing games. (Id. at 40:2-13.) Watkins was also provided

meals. (Id. at 44:19-45:1.) He shared a room with Louis, and after Louis went to sleep, he was

free to watch movies, play pool and ping-pong, and other activities. (Id. at 40:14-42:4.)

         Watkins left his position at UNA sometime in May of 2019. (Id. at 10:5-6.) About a

month prior to his departure, he was demoted from the House Manager position for reasons

related to an alleged failure to order medication. (Id. at 68:16-69:2.) Watkins left UNA hoping

to make use of a commercial driver’s license he had obtained through training programs he

attended on weekends while working at UNA. (Id. at 69:14-19.) He ultimately began working


2 In the Complaint, Plaintiff Watkins alleges that this trip was mandatory. (ECF No. 1 ¶¶ 13-14.) However, his deposition
testimony clearly provides that Tilghman asked whether Watkins would mind going on the trip to which Watkins
responded he did not have a problem with it. (ECF No. 24-2 at 45:17-47:6.)

                                                           5
         Case 1:20-cv-00681-RDB Document 29 Filed 07/12/21 Page 6 of 22



for a concrete company based on an application he submitted in February or March of 2019.

(Id. at 71:16-19.)

       As noted above, from February 2018 to May 2019, Watkins’ direct supervisor was

Thorpe. (Id. 19:12-16, 23:21-24-3.) Thorpe was Watkins’ friend of nearly thirty years and had

over two decades of experience in the residential care industry. (ECF No. 24-3 at 13:16-21.)

He worked at Delmarva Community Services for about twenty years. (Id.) Watkins’ mother

had been the Chief Operating Officer at Delmarva, and as also noted above, Watkins himself

worked at Delmarva from 2005 to 2008 and 2013 to 2016, prior to joining UNA. (ECF No.

24-2 at 17:19-18:6.)

       Thorpe explained in his deposition that hours worked by staff at UNA, such as

Watkins, were logged by the employee calling in at the beginning of each shift. (ECF No. 24-

3 at 27:14-28:5.) Thorpe alleged that he could assist Watkins and other employees he

supervised with keeping hours correctly logged if, for example, they were having trouble with

the call-in-entry process. (Id. at 28:6-30:14.) Thorpe could correct the clocked times when he

was in the office. (Id. at 30:3-14.) The payroll system was known as “MITC,” and it was

known to have frequent problems. (Id. at 66:14-16.) Thorpe also explained how Watkins

would sometimes work during the overnight shifts: if Louis woke up or had some sort of

incident, Watkins could assist him and be paid for the extra work by punching in and out

during the night. (Id. at 44:18-45:20.)

       After Watkins’ trip to North Carolina, Watkins and Thorpe reportedly had a

conversation about a potential wage claim against UNA based on information Thorpe had




                                              6
          Case 1:20-cv-00681-RDB Document 29 Filed 07/12/21 Page 7 of 22



received from someone named Gary at Delmarva. 3 (ECF No. 24-2 at 22:1-23:20.) After

Watkins left UNA, he filed a claim against the company with the State of Maryland’s

Department of Labor, Licensing and Regulation (“DLLR”) using pay stubs provided by

Thorpe. (Id. at 25:21-27:5, 29:9-30:1.) The DLLR complaint noted Watkins’ concerns

regarding compensation he might be owed “some kind of way” for overnight time after he

clocked out and before he clocked back in. (Id. at 30:18-31:10.) Thorpe also ultimately filed

a claim against UNA in the DLLR upon his own departure from UNA, claiming that he was

on-call twenty-four hours a day as the Program Coordinator. (ECF No. 24-3 at 24:21-25:19.)

He eventually decided to leave the claim “alone.” (Id.) Neither Watkins nor Thorpe contend

that they ever complained about their compensation during their employment with UNA.

(ECF No. 24-2 at 30:2-6, 33:14-17; ECF No. 24-3 at 20:8-21.) Thorpe only alleges that he

discussed the issue with Whitney Tilghman in the lunchroom on one occasion. (ECF No. 24-

3 at 20:22-21:1.)

         Tilghman is an Associate Director for UNA. (Dep. Whitney Tilghman, ECF No. 24-

4 at 7:8-14.) Tilghman knew both Watkins and Thorpe while serving in her previous position

as UNA’s Program Director. (Id. at 7:17-22.) She does not recall discussing whether staff

employed by UNA should be paid differently with Thorpe. (Id. at 13.)

         Mike Dyer (“Dyer”) is the Chief Executive Officer of UNA. (Dep. Mike Dyer, ECF

No. 24-5 at 4:8-15.) According to Dyer, Coulbourn Mill is one UNA’s group homes and is

regulated by the State of Maryland’s Developmental Disabilities Administration (“DDA”). (Id.


3 Watkins appears to allege that in this conversation he complained to Thorpe, his supervisor, about UNA’s failure to

compensate for all hours worked. (ECF No. 25 ¶ 8.) However, his deposition testimony clearly provides that Thorpe was
the one who told Watkins that he should “look into what was going on, was it legal or not.” (ECF No. 24-2 at 22:5-8.)
Watkins also clearly confirmed that he did not ever raise concerns about his pay prior to leaving UNA. (Id. at 30:2-6.)

                                                          7
          Case 1:20-cv-00681-RDB Document 29 Filed 07/12/21 Page 8 of 22



at 6:17-7:4.) Dyer sought counsel of an attorney on UNA’s pay practices in 2014 or 2015. (Id.

at 17:12-19, 18:14-16.) UNA’s sleep policy 4 was then set as follows:

        In houses where we have staff who must remain on site overnight we have a
        policy where the schedule goes for five successive days and/or nights where
        that person should be there at the house for 8 hours, freedom for 8 hours. So
        they work 8 hours, sleep 8 hours, and have freedom for 8 hours five days and
        nights, and then they have a relief person that comes in for two nights.

(Id. at 27:4-18.) Dyer asserted that the Coulbourn Mill facility’s policies varied slightly from

this general policy due to the presence of overnight staff. (Id. at 27:19-28:5.) Staff members

like Watkins “would have the freedom to leave during the night if they wanted” because

Coulbourn Mill had “awake overnight staff.” (Id.)

        Dyer confirmed that hourly employees were responsible for clocking their own time

worked, as well as explained the contents of the document signed by Watkins related to his

pay for the North Carolina trip. (Id. at 53:15-54:19, 68:12-69:3.) According to Dyer,

“everybody went on the trip voluntarily,” including staff members. (Id.) Those that did so

went with the “understanding that it was going to be some work, some fun, and they’d be paid

for 40 hours.” (Id.)

        Approximately ten months after Watkins voluntarily terminated his employment, on

March 13, 2020, he filed a three-count complaint against Defendant UNA alleging violations

of the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”), the Maryland Wage and

Hour Law, Md. Code Ann., Lab. & Empl. § 3-401, et seq. (“MWHL”), and the Maryland Wage

Payment and Collection Law, Md. Code Ann., Lab. & Empl. § 3-501, et seq. (“MWPCL”).



4 In discovery, Defendant UNA produced a document purporting to represent a written sleep time policy, as well as an

email dated March 17, 2021 enclosing that document. (ECF No. 27.) However, no copy of such document with Plaintiff
Watkins’ signature has been produced.

                                                         8
         Case 1:20-cv-00681-RDB Document 29 Filed 07/12/21 Page 9 of 22



(ECF No. 1.) After months of discovery, Defendant UNA filed the presently pending Motion

for Summary Judgment. (ECF No. 24.) The Plaintiff opposes the Defendant’s Motion. (ECF

Nos. 25, 27.)

                                  STANDARD OF REVIEW

       Rule 56 of the Federal Rules of Civil Procedure provides that a court “shall grant

summary judgment if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c). A

material fact is one that “might affect the outcome of the suit under the governing

law.” Libertarian Party of Va. v. Judd, 718 F.3d 308, 313 (4th Cir. 2013) (quoting Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A genuine issue over a material fact exists “if the

evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Anderson, 477 U.S. at 248. When considering a motion for summary judgment, a

judge’s function is limited to determining whether sufficient evidence exists on a claimed

factual dispute to warrant submission of the matter for resolution at trial. Id. at 249. Trial

courts in the Fourth Circuit have an “affirmative obligation . . . to prevent factually

unsupported claims and defenses from proceeding to trial.” Bouchat v. Balt. Ravens Football Club,

Inc., 346 F.3d 514, 526 (4th Cir. 2003) (quoting Drewitt v. Pratt, 999 F.2d 774, 778-79 (4th Cir.

1993)). In undertaking this inquiry, this Court must consider the facts and all reasonable

inferences in the light most favorable to the nonmoving party. Libertarian Party of Va., 718

F.3d at 312; see also Scott v. Harris, 550 U.S. 372, 378 (2007).

                                           ANALYSIS




                                                  9
        Case 1:20-cv-00681-RDB Document 29 Filed 07/12/21 Page 10 of 22



        The gravamen of the Plaintiff’s claims in this case is that he is entitled to pay for “all

hours worked,” including those hours that he was required to remain on the Coulbourn Mill

premises when he was not clocked in, as well as all the time spent on the North Carolina trip.

However, for the same reasons set forth by this Court in Clayton v. Delmarva Community Services,

Inc., 447 F. Supp. 3d 404 (D. Md. 2020) (Bennett, J.), appeal dismissed, No. 20-1482, 2020 WL

6162635 (4th Cir. June 9, 2020), the Plaintiff’s claims are without merit. In Clayton, employees

working in independent living residential facilities filed suit against their employers, arguing

that they should be compensated for time spent sleeping at their assigned individual living

residential facilities under the FLSA, MWHL, and MWPCL. This Court entered judgment in

favor of the defendants, holding that the plaintiffs’ claims were barred by the statute of

limitations, but also that their claims would fail as a matter of law, as their “sleep time” was

not compensable under state or federal law. Id. at 406. In this case, the time Watkins spent

sleeping or enjoying free time both on the Coulbourn Mill premises and the North Carolina

trip are not compensable under federal or state law.

   I.      Fair Labor Standards Act – Count One

        Under the Fair Labor Standards Act (“FLSA”), employers are required to compensate

employees for all of their hours worked, at a rate that is not less than the federal minimum

wage rate. 29 U.S.C. § 206. Additionally, the FLSA provides that employers must compensate

employees “at a rate not less than one and one-half times” the employee’s regular hourly rate

for any time the employee is required to work in excess of a forty-hour workweek. 29 U.S.C.

§ 207. There is no factual dispute as to whether Watkins was compensated for time spent

sleeping or enjoying free time on the Coulbourn Mill premises, or that he received only forty


                                                10
         Case 1:20-cv-00681-RDB Document 29 Filed 07/12/21 Page 11 of 22



hours of pay for his time on the North Carolina trip. The question at issue in this case is one

of law, namely, whether Watkins’ sleeping time and free time should be considered working

time under the FLSA.

        As this Court thoroughly explained in Clayton, to determine what time is considered

working time under the FLSA, the United States Supreme Court stated in Skidmore v. Swift &

Co., 323 U.S. 134, 137 (1944), that employees must be compensated if they are “engaged to

wait,” however, an employer is not required to pay an employee who is merely “waiting to be

engaged.” 447 F. Supp. 3d at 412 (citing 29 C.F.R. § 785.14 (quoting Skidmore, 323 U.S. at

137)); see also Myers v. Baltimore County, Maryland, 50 Fed. App’x 583, 587 (4th Cir. Oct. 7, 2002);

Kelly v. Hines-Rinaldi Funeral Home, Inc., 847 F.2d 147, 148 (4th Cir. 1988). Federal regulations

implemented by the United States Department of Labor (“DOL”) are used to distinguish

between time spent “engaged to wait” and “waiting to be engaged.” 5 See 29 C.F.R. § 785.

Under 29 C.F.R. § 785.14, “waiting time” is compensable if it is time spent “engaged to wait.”

See Skidmore, 323 U.S. at 137. This determination “depends upon particular circumstances,”

such as the “scrutiny and construction of the agreements between particular parties, appraisal

of their practical construction of the working agreement by conduct, consideration of the

nature of the service, and its relation to the waiting time, and all of the circumstances.” 29

C.F.R. § 785.14 (quoting Skidmore, 323 U.S. at 137).

        Defendant UNA contends that Watkins was merely “waiting to be engaged” rather

than “engaged to wait” during his scheduled overnight sleep/free time hours at the Coulbourn


5 The regulations instruct that the “ultimate decision on interpretations of the act are made by the courts,” and
“thus provide a ‘practical guide for employers and employees as to how the office representing the public
interest in its enforcement will seek to apply it.’” 29 C.F.R. § 785.2.

                                                       11
        Case 1:20-cv-00681-RDB Document 29 Filed 07/12/21 Page 12 of 22



Mill faciltity and for portions of the North Carolina trip. (ECF No. 24-1 at 14.) To determine

if such waiting time is compensable under the FLSA, the critical question is whether “the time

is spent predominantly for the employer’s benefit or the employee’s.” Armour & Co. v.

Wantock, 323 U.S. 126, 133 (1944) (instructing that the answer depends on all the

circumstances of each case); Roy v. Cnty. of Lexington, S.C., 141 F.3d 533, 544 (4th Cir. 1998)

(citing Armour & Co., 323 U.S. at 133). In making such a determination, this Court considers:

       the agreement of the parties, the nature and frequency of the services provided
       in relation to the time spent waiting, where the plaintiff is waiting, whether the
       employee may carry a beeper or leave home, the employee’s ability to switch
       on-call shifts, and whether the employee actually engaged in personal activities
       during on-call time.

See Clayton, 447 F. Supp. 3d at 414 (citing 29 C.F.R. § 785.14 (quoting Skidmore, 323 U.S. at

136-37); see also Kelly, 847 F.2d at 148; Whitten v. City of Easley, 62 F. App’x 477, 479 (4th Cir.

2003); Myers, 50 F. App’x at 587; Marroquin v. Canales, 505 F. Supp. 2d 283, 295 (D. Md. 2007).

As this Court has explained:

        “[T]he test is not whether the employee has substantially the same flexibility or
       freedom [she] would have if not on call.” Whitten, 62 F. App’x at 480 (quoting
       Ingram v. Cnty. Of Bucks, 144 F.3d 265, 269 (3d Cir. 1998)). Rather, the relevant
       inquiry is “whether [employees] may actually engage in personal activities during
       on call shifts.” Id. (quoting Berry v. Cnty. of Sonoma, 30 F.3d 1174, 1184-85 (9th
       Cir. 1994)); Myers, 50 F. App’x at 587. This issue may be answered as a matter
       of law, Kelly, 847 F.2d at 148, or if the facts are unclear, may be answered at trial,
       Marroquin, 505 F. Supp. 2d at 295.

Id.

       The Defendant asserts that on this matter, this case “is on four corners with the facts

in Clayton.” (ECF No. 24-1 at 14.) In Clayton, the undisputed record provided that the

plaintiffs would clock out at night and remain on their employers’ premises and “either slept,

watched television, read, or engaged in other personal activities.” Id. Those plaintiffs were

                                                12
        Case 1:20-cv-00681-RDB Document 29 Filed 07/12/21 Page 13 of 22



instructed that if they were “awakened by a resident during [that] time,” they should “clock

back in while attending to the situation in order to be paid for the time spent working.” Id.

However, the Plaintiffs testified that they were “only infrequently” awakened to assist

residents during the night. Id. Based upon the United States Court of Appeals for the Fourth

Circuit’s decision in Myers v. Baltimore County, Maryland, 50 F. App’x 583 (4th Cir. Oct. 7, 2002),

this Court held that despite the fact that the plaintiffs were required to remain on the premises

overnight, their sleeping time was not compensable. Id. at 414-415. In Myers, the Fourth

Circuit “concluded that eating, sleeping, and watching television at night are just the types of

personal activities that constitute ‘uninterrupted personal pursuits.’” Id. (quoting Myers, 50 F.

App’x at 587). The Court then held that “caretakers” required to live at a residential park

twenty-four hours per day in order to respond to infrequent emergencies were not entitled to

compensation for such “uninterrupted personal pursuits,” and there was “no indication that

interruptions of private pursuits were frequent enough to render such work time, that is, time

spent predominantly for the benefit of [the employer].” Myers, 50 F. App’x at 587.

       The Fourth Circuit and this Court have held that a variety of similar working

arrangements where employees are essentially “on call” but allowed to participate in personal

activities are simply examples of individuals “waiting to be engaged,” rather than “engaged to

wait.” In Whitten v. City of Easley, the Fourth Circuit held that firefighters who worked twenty-

four shifts, then spent forty-eight hours on call were not entitled to pay for all of the on-call

time. 62 F. App’x at 479. The firefighters were free to pursue personal activities, drink, and

travel, and on average, responded to four calls while on call each month. Id. In Kelly v. Hines-

Binadli Funeral Home, Inc., a funeral home employee, who lived rent-free on the premises of the


                                                13
        Case 1:20-cv-00681-RDB Document 29 Filed 07/12/21 Page 14 of 22



funeral home, was required to stay on the premises during night hours six days a week. 847

F.2d at 147-48. He was told to answer telephone calls at any hour and pick up corpses as

needed. Id. This task kept him confined to his apartment after regular business hours, but

given that he only responded to a few phone calls and only had to pick up a couple corpses

each month, while enjoying free living accommodations, the Fourth Circuit held he was not

entitled to on-call pay. Id. Similarly, in Skrzecz v. Gibson Island Corp., this Court held that an

emergency medical worker in a private, gated community in Maryland should not be

compensated for time spent on call at night. No. RDB-13-1796, 2014 WL 3400614, *8-*10

(D. Md. July 11, 2014). In that case, the plaintiff was provided living accommodations and

was required to stay in or near her home on Gibson Island during on-call hours, was not

permitted to drink alcohol, and was generally required to be ready to respond to emergency

and non-emergency calls. Id. at *8. During her on-call hours, the plaintiff reported that she

would eat, sleep, watch television, and spend time with her son. Id.

       In this case, Watkins acknowledges that his job description included remaining on the

Coulbourn Mill facility premises from Monday afternoon through Friday morning. (ECF No.

24-2 at 64:8-15.) As in Clayton, Kelly, and Skrzezc and other cases, Watkins was provided with

a private place to stay overnight. (Id.) Watkins’ friend and supervisor, Thorpe, testified that

Watkins would have been compensated for any hours worked during his free time if clocked

in and out appropriately. (ECF No. 24-3 at 45:9-16.) Watkins does not claim that he

frequently had to work during the night. Additionally, in this case, unlike in Clayton, Watkins’

facility employed an “awake overnight” staff person. Savage, as Watkins acknowledges, was

the Coulbourn Mill facility’s “awake overnight” staff member: he clocked in 11:00 p.m., and


                                               14
        Case 1:20-cv-00681-RDB Document 29 Filed 07/12/21 Page 15 of 22



he stayed awake until 7:00 a.m. in case something happened to one of the residents. (ECF

No. 24-2 at 90:17-91:2.) Savage was reportedly primarily tasked with assisting Jack, the

resident with greater need of assistance, and could awaken Watkins if Louis also required

overnight care. (Id. at 91-92; ECF No. 25-3 ¶ 15.) However, again, Watkins could be

compensated for any time actually worked during the overnight hours. Such work occurred

only about 15% of the time Watkins stayed on the premises overnight. (ECF No. 28-1.)

       With respect to the North Carolina trip, Watkins’ tasks included providing Louis with

his medication and ensuring he participated in group activities. (ECF No. 24-2 at 36:22-37:20.)

Watkins was otherwise free to also participate in group activities, received free meals and

lodging, and could enjoy activities like shooting pool, watching movies, and playing ping pong

once Louis went to bed each night. (Id. at 40:14-42:4.) While the location and schedule were

different on this trip, Watkins’ role was seemingly the same as during a typical week: he was

tasked with assisting Louis throughout the day, but also had free time to use as he wished.

       The Plaintiff’s sole attempt to distinguish his case from the case in Clayton is to suggest

that it was unclear whether Watkins was able to leave the Coulbourn Mill facility premises at

night during his typical Monday to Friday shift. (ECF No. 25 at 20.) According to the Plaintiff,

he, Savage, and Thorpe were all under the impression that Watkins was required to remain on

the premises overnight. (Id. at 20-21.) Meanwhile, Dyer said that he was not so required due

to the presence of an awake overnight staff member. (Id.) Yet, as this Court explicitly stated

in Clayton, “the relevant inquiry is not whether [a plaintiff] had the freedom to leave, but

whether they had freedom to engage in personal activities” during the overnight period. 447

F. Supp. 3d at 414 (emphasis added) (citing Whitten, 62 App’x at 480). This Court and the


                                               15
        Case 1:20-cv-00681-RDB Document 29 Filed 07/12/21 Page 16 of 22



Fourth Circuit have consistently held that even when an individual is required to remain on

call overnight in a particular location, such time is not necessarily compensable. See id.; see also

Kelly, 847 F.2d at 148; Myers, 50 F. App’x at 587; Skrzecz, 2014 WL 3400614, at *8. Plaintiff

Watkins has not and cannot distinguish the facts of this case from those at issue in Clayton.

Considering all of the circumstances and nature of Watkins’ employment, this Court finds

that, as a matter of law, Plaintiff’s overnight time at the Coulbourn Mill facility was time during

which he was waiting to be engaged—time that was not compensable under the FLSA. For

the same reasons, this Court also finds that free time on the North Carolina trip was similarly

not compensable, as Watkins was free to engage in activities in the same manner as during his

typical Monday to Friday workweek.

       Additionally and alternatively, the overnight time Watkins spent at Coulbourn and free

time on the North Carolina trip may be considered “sleep time,” which is also not

compensable under the FLSA. Under 29 C.F.R. § 785.23, “[a]n employee who resides on his

employer’s premises on a permanent basis or for extended periods of time is not considered

as working all the time he is on the premises.” Accordingly, an employer need not compensate

an employee for time when an employee “may engage in normal private pursuits and thus

have enough time for eating, sleeping, entertaining, and other periods of complete freedom

from all duties when he may leave the premises for purposes of his own.” 29 C.F.R. § 785.23;

See also Myers, 50 F. App’x at 587 (citing 29 C.F.R. § 785.23). When an employee resides on

the employer’s premises, there is a presumption that he or she is not working the entire time

on the premises. Id. “[A]ny reasonable agreement of the parties which takes into consideration

all of the pertinent facts will be accepted.” 29 C.F.R. § 785.23. “Ultimately, an agreement


                                                16
          Case 1:20-cv-00681-RDB Document 29 Filed 07/12/21 Page 17 of 22



reached pursuant to section 785.23 is binding if it is reasonable in light of ‘all of the pertinent

facts’ of the employment relationship.” Garofolo v. Donald B. Heslep Assocs., Inc., 405 F.3d 194,

199 (4th Cir. 2005) (quoting Leever v. City of Carson, 360 F.3d 1014, 1018 (9th Cir. 2004)).

          As the party seeking the benefit of Section 785.23, the Defendant UNA bears the

burden of establishing its application and that the employment agreement with Plaintiff

Watkins was reasonable. Id. at 199-200. UNA therefore bears the burden of showing that (1)

Watkins worked and slept on the premises for an extended period of time; (2) there was an

agreement that he would not be compensated for sleep time; and (3) that agreement was

reasonable. The Defendant has carried such burden.

          As this Court noted in Clayton, the Fourth Circuit has not specifically addressed what

constitutes “extended periods of time” under 29 C.F.R. § 785.23, and there is a split of

authority among other circuits. 447 F. Supp. 3d at 416 (citing Beaston v. Scotland School for

Veterans’ Children, 693 F. Supp. 234 (M.D. Pa. 1988), aff’d, 869 F.2d 587 (3d Cir. 1989); Giguere

v. Port Resources Inc., 927 F.3d 43 (1st Cir. 2019)). In Beaston, the employees worked at a

residential school for seven-day shifts that began at 3:00 p.m. on a Friday and ended at 8:30

a.m. the following Friday. 693 F. Supp. at 235. The United States Court of Appeals for the

Third Circuit affirmed the district court’s finding that because the employees “spend seven

consecutive days and nights on campus, they reside there for an extended period of time.” Id.

at 239.

          Meanwhile, in Giguere, the plaintiffs similarly worked seven days on, seven days off

from Thursday through Thursday, while their employer’s workweek was Sunday through

Sunday. 927 F.3d at 46. However, the United States Court of Appeals for the First Circuit


                                                17
        Case 1:20-cv-00681-RDB Document 29 Filed 07/12/21 Page 18 of 22



affirmed the District Court’s finding that the employer had not met the “extended periods of

time” requirement under 29 C.F.R. § 785.23 based on a 1988 Department of Labor

Enforcement Policy (“1988 DOL Policy”). Id. (citing U.S. Dep’t of Labor, Wage & Hour

Div., Enforcement Policy, 2018 WL 614199, at *2 (June 30, 1988)). The 1988 DOL Policy

“stated that an employee meets the extended-periods-of-time standard when . . . he ‘resides

on the premises for a period of at least 120 hours in a workweek,’” and “defined workweek’

as ‘seven consecutive 24-hour periods,’ citing 29 C.F.R. § 778.105 . . . which provides that . . .

once the employer has established when the workweek begins, the workweek’s span ‘remains

fixed regardless of the schedule of hours worked by [the employee.’” Id. at 48. (emphasis in

original). The Court explained that because the employer had established a workweek of

Sunday to Sunday, and the employees worked Thursday to Thursday, the employees could not

be found to have resided on the employers’ premises for “extended periods of time,” as

contemplated by 29 C.F.R. § 785.23. Id. at 49-50.

       In Clayton, this Court noted that it was not persuaded by the First Circuit’s

understanding of “extended periods of time”:

       While the First Circuit noted that the 1988 DOL Policy has not been superseded
       and is still used by the DOL, there is additional guidance by the DOL that
       suggests that “extended periods of time” is not defined by the employer’s
       workweek under 29 C.F.R. § 778.105. (See, e.g., U.S. Dep’t of Labor, Wage &
       Hour Div., Administrator’s Interpretation No. 2014-1 (Mar. 27, 2014), 2014 WL
       1276986; Dep’t of Labor, Exclusion of Sleep Time from Hours Worked by Domestic
       Service Employees (Apr. 25, 2016).) For example, in a 2014 Opinion Letter, the
       DOL defined “extended periods of time” as “to work and sleep there for five
       days a week (120 hours or more) or five consecutive days or nights (regardless
       of the total number of hours,” without reference to the employer’s workweek
       or 29 C.F.R. § 778.105. 2014 WL 1276986 at *9, *12 n.22. Similarly, in a 2016
       DOL Field Assistance Bulletin, “extended periods of time” was defined as
       “work[ing] and sleep[ing] there for five days a week (120 hours or more) or five
       consecutive days or nights (regardless of the total number of hours),” without

                                               18
        Case 1:20-cv-00681-RDB Document 29 Filed 07/12/21 Page 19 of 22



       reference to an employer’s workweek or 29 C.F.R. § 778.105. Dep’t of Labor,
       Exclusion of Sleep Time from Hours Worked by Domestic Service Employees (Apr. 25,
       2016) at 2-3. This varying guidance shows that the DOL has not clearly
       established what constitutes the requisite period of time to determine whether
       employees reside on their employer’s premises for “extended periods of time.”

Clayton, 447 F. Supp. 3d at 417. Neither the Fourth Circuit nor the Department of Labor have

adopted the First Circuit’s interpretation of “extended periods of time.”

       Using the definition for “extended periods of time” as elaborated in the 2014 Opinion

Letter and 2016 Field Assistance Bulletin, Watkins’ time at the Coulbourn Mill facility each

week plainly falls within the “extended periods of time” description. The question is then

whether there was an agreement between UNA and Watkins that he would not be

compensated for sleep time and whether such agreement was reasonable. As noted above,

Defendant UNA did produce in discovery a document purported to detail the organization’s

sleep policy. (ECF No. 27.) However, given discovery has not produced a copy of this policy

signed by Plaintiff Watkins, this Court will proceed to analyze the issue as if there was no

written agreement related to sleep policies between the parties.

       The Defendant UNA contends that agreements to exempt sleep time from paid work

under the FLSA may be implied and are not required to be in writing. (ECF No. 24-1 at 19

(citing Braziel v. Tobosa Dev. Servs., 166 F.3d 1061, 1063 (10th Cir. 1999)).) As UNA asserts,

“‘an implied agreement to deduct sleep time from employee’s compensation clearly exists if

an affected employee does not assert any verbal or written protest to the arrangement within

a reasonable period of time of adoption of the policy or employee being hired under the

policy.’” (Id. (citing Sidell v. Residential CRF, Inc., No. 1:08-CV-1699-SEB-DML, 2010 WL

4723722, at *6 (S.D. Ind. Nov. 12, 2010) (internal citation omitted)).) The Plaintiff does not


                                              19
        Case 1:20-cv-00681-RDB Document 29 Filed 07/12/21 Page 20 of 22



contend that UNA was required to supply Watkins with a formal, written agreement in this

case. Instead, the Plaintiff contends that the terms of whatever agreement there was between

the parties were ambiguous. (ECF No. 25 at 30-32.)

       Nevertheless, the Plaintiff clearly testified that he was aware his “job description”

involved staying on the Coulbourn Mills facility overnight. (ECF No. 24-2 at 64:3-15.) The

Complaint also specifically states that he was “advised” he would not be paid for the overnight

hours at the facility. (ECF No. 1 ¶ 11.) Watkins did not object to Thorpe’s testimony that he

could receive overtime pay for any hours he did in fact work during the overnight period.

(ECF No. 25.) Finally, Watkins also admits that until filing his claim with the DLLR after he

left UNA in May 2019, Watkins made no complaints to UNA about his lack of payment during

the overnight hours. (ECF No. 24-2 at 30:2-6, 33:14-17.) Even if Watkins’ conversation with

his friend and supervisor Thorpe in April of 2019 could possibly be construed as a complaint

regarding his pay, Watkins still worked for more than two years without ever mentioning to

management he was dissatisfied with his lack of overnight pay. There was an agreement

between UNA and Watkins with respect to overnight pay.                That agreement was also

reasonable. See, e.g., Hendricks v. Oklahoma Prod. Ctr. Grp. Homes. 159 Fed. App’x 875, 878 (10th

Cir. Dec. 21, 2005) (holding sleep time agreement was reasonable where “plaintiffs were

provided adequate sleeping facilities, and plaintiffs were paid for interruptions in their sleep”);

Ormsby v. C.O.F. Training Servs., Inc., 194 F. Supp. 2d 1117, 1189 (D. Kan. 2002) (entering

summary judgment in favor of non-profit residential group home defendant where plaintiff

acquiesced to a policy requiring him to stay on the premises for seven and a half hours

overnight for sleep time without pay); Galloway v. George Junior Republic, No. 12-1399, 2013 WL


                                                20
         Case 1:20-cv-00681-RDB Document 29 Filed 07/12/21 Page 21 of 22



5307584, at *15 (W.D. Penn. Sept. 19, 2013) (entering summary judgment in favor of the

defendant in case resembling the “vast majority” of cases in which courts have decided in

favor of defendant employers where employees regularly obtained at least five hours of sleep,

the employer allowed them to submit requests for overtime if they documented that their sleep

was interrupted, and they did not complaint about sleeping facilities).

         The same reasoning can be applied to the North Carolina trip. Although Watkins may

not have been aware of how he would be compensated for his work on the trip prior to

departure, upon his arrival he was clearly notified via a written document that he would be

receiving forty hours of pay plus benefits such as lodging, meals, activities, and other amenities.

(ECF No. 25-4.) Watkins signed the form without asking any questions or raising any

concerns. (ECF No. 24-2 at 45:17-47:6.) During the trip, Watkins did in fact participate in

the group activities including shopping, shooting pool, and playing games. (Id. at 40:2-13.)

Watkins was also provided meals. (Id. at 44:19-45:1.) He shared a room with Louis, but after

Louis went to sleep, he was free to watch movies, play pool and ping-pong, and other activities.

(Id. at 40:14-42:4.) This Court is satisfied that there was a clear agreement between the parties,

that Watkins consented to that agreement, and that such agreement was reasonable.

   II.       Plaintiff’s State Law Claims – Counts Two and Three

         Just as in Clayton, the Plaintiff’s state law claims in this case under Maryland Wage and

Hour Law, Md. Code Ann., Lab. & Empl. § 3-401, et seq. (“MWHL”), and the Maryland Wage

Payment and Collection Law, Md. Code Ann., Lab. & Empl. § 3-501, et seq. (“MWPCL”) fail

for the same reasons as his claims under the FLSA. 447 F. Supp. 3d at 418. The Maryland

Court of Special Appeals has explained that “[b]ecause the [MWHL] is the counterpart to the


                                                21
        Case 1:20-cv-00681-RDB Document 29 Filed 07/12/21 Page 22 of 22



Fair Labor Standards Act, the federal regulation is, therefore, persuasive authority as to the

correct interpretation of Maryland law.” Poe v. IESI MD Corp., 220 A.3d 333, 338-39 (Md. Ct.

Spec. App. Nov. 20, 2019). The Maryland Court of Special Appeals has also held that there

is “no basis in the language of the Maryland statutes or regulations to conclude that Maryland

law prohibits employees from relying on the federal regulation” in the specific context of

determining any overtime pay owed. Id. at 339. Both the FLSA and Maryland law distinguish

between time “engaged to be waiting,” which is compensable, and “waiting to be engaged,”

which is not. See Marroquin, 505 F. Supp. 2d at 295. This Court can simply not conclude “that

the definition of on-call time under the MWHL and the MWPCL is any broader or more

generous than on-call time under the FLSA.” Clayton, 447 F. Supp. 3d at 418. Accordingly,

for the reasons detailed above, as the Plaintiff’s time was not compensable under the FLSA

because it was time spent “waiting to be engaged” or, alternatively, “sleep time,” so too was

that time not compensable under the MWHL and the MWPCL.

                                     CONCLUSION

       For the reasons stated above, the Defendant’s Motion for Summary Judgment (ECF

No. 24) is GRANTED. Judgment shall be entered in favor of the Defendant United Needs

& Abilities, Inc.

       A separate Order follows.

Dated: July 12, 2021


                                                         ____/s/_______________
                                                         Richard D. Bennet
                                                         United States District Judge



                                             22
